                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

STEVEN KADAR and MARY KADAR,                 )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           )     CASE NO. 4:19CV373 HEA
                                             )
AROUBA SIDDIQUI, et al.,                     )
                                             )
      Defendants,                            )


                    OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant Aleemuddin Siddiqui’s Motion

to Dismiss Count V, [Doc. No. 9]. Plaintiffs have failed to respond to the motion

within the prescribed time period. For the reasons set forth below, the Motion is

granted.

                             Facts and Background

      The Complaint in this action alleges that while Plaintiff Steven Kadar was a

passenger in an automobile driven by Defendant Whitman within the scope of his

employment with Defendant Uber Technologies, Inc. and/or Defendant Raiser,

LLC, a collision with the vehicle owned by Defendant Aleemuddin Siddiqui and

driven by Defendant Arouba Siddiqui, occurred. Plaintiffs’ Complaint is set out in

seven counts: Count I: Negligence against Arouba Siddiqui; Count II: Negligence

against David J. Whitman; Count III: Negligence Per Se against Arouba Siddiqui;
                                         1
Count IV: Negligence Per Se against David J. Whitman; Vicarious Liability

against Aleemuddin Siddiqui; Count VI: Respondeat Superior against Defendant

Uber Technologies, Inc. and Defendant Raisier; Count VII: Loss of Consortium

claim of Plaintiff Mary Kadar, Steven Kadar’s spouse.

      Defendant Aleemuddin Siddiqui moves to dismiss Count V for failure to

state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                Standard of Review

      The purpose of a Rule 12(b)(6) motion to dismiss for failure to state a claim

is to test the legal sufficiency of a complaint so as to eliminate those actions

“which are fatally flawed in their legal premises and deigned to fail, thereby

sparing the litigants the burden of unnecessary pretrial and trial activity.” Young v.

City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001). To survive a Rule 12(b)(6)

motion to dismiss, a complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

      A plaintiff need not provide specific facts in support of his allegations,

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam), but “must include

sufficient factual information to provide the ‘grounds’ on which the claim rests,

and to raise a right to relief above a speculative level.” Schaaf v. Residential

Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008) (citing Twombly, 550 U.S. at


                                           2
555 & n.3). This obligation requires a plaintiff to plead “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555. A complaint “must contain either direct or

inferential allegations respecting all the material elements necessary to sustain

recovery under some viable legal theory.” Id. at 562 (quoted case omitted). This

standard “simply calls for enough facts to raise reasonable expectation that

discovery will reveal evidence of [the claim or element].” Id. at 556. The

plausibility of the plaintiff’s claim is reviewed “as a whole, not plausibility of each

individual allegation.” Zoltek Corp. v. Structural Polymer Grp., 592 F.3d 893, 896

n.4 (8th Cir. 2010).

      On a motion to dismiss, the Court accepts as true all of the factual

allegations contained in the complaint, even if it appears that “actual proof of those

facts is improbable” id., and reviews the complaint to determine whether its

allegations show that the pleader is entitled to relief. Id. at 555-56. The principle

that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Iqbal, 556 U.S. at 678-79. Although legal

conclusions can provide the framework for a complaint, they must be supported by

factual allegations. Id. at 679.

                                     Discussion

      Defendant Aleemuddin Siddiqui moves to dismiss Count V because he


                                           3
claims it fails to sufficiently set forth a cause of action for vicarious liability.

Although Count V incorporates the factual allegations of the Complaint, the only

allegations regarding Aleemuddin are that he owned the vehicle driven by his

daughter, Arouba and that he is “vicariously liable for the injuries to Mr. Kadar

resulting from Defendant Arouba Siddiqui’s negligence and negligence per se.”

       Ordinarily a parent will not be held liable for torts committed by the parent's

child. Stonger ex rel. Stonger v. Riggs, 21 S.W.3d 18, 21 (Mo.App. W.D.2000);

National Dairy Products Corp. v. Freschi, 393 S.W.2d 48, 53 (Mo.App.1965). A

parent can however be held liable for the child's actions where the relationship of

master and servant exists and the child is acting within the scope of his authority

accorded by the parent; the parent is negligent in entrusting the child with an

instrument which, because of its nature, use and purpose, is so dangerous as to

constitute, in the hands of the child, an unreasonable risk to others; the parent is

negligent in entrusting the child with an instrumentality which, though not

necessarily a dangerous thing of itself, is likely to be put to a dangerous use

because of the known propensities of the child; the parent's negligence consists

entirely of his failure to reasonably restrain the child from vicious conduct

imperiling others when the parent has knowledge of the child's propensity toward

such conduct; and the parent participates in the child's tortious act by consenting to

it or by ratifying it later and accepting the consequences. Stonger, 21 S.W.3d at 21;


                                             4
National Dairy, 393 S.W.2d at 54.

      Plaintiff attempts to apply the exception to the general rule against parental

liability for torts committed by the parent's child of the master-servant relationship

exception. A finding of vicarious liability based on respondeat superior requires

some evidence that a master-servant relationship existed between the parties.

Wilson v. St. Louis Area Council, Boy Scouts of America, 845 S.W.2d 568, 570–71

(Mo.App. E.D.1992).

             “Respondeat superior is inapplicable unless a master-servant
      relationship exists.” Kaplan v. U.S. Bank, N.A., 166 S.W.3d 60, 66 (Mo.App.
      E.D.2003). If the doctrine of respondeat superior applies, then the master is
      liable for damages resulting from the servant's negligent acts committed
      within the scope of employment. Kaplan, 166 S.W.3d at 66. “A master-
      servant relationship exists when ‘the person sought to be charged as master
      had the right or power to control and direct the physical conduct of the other
      while working.’” Id., quoting Hougland v. Pulitzer Publishing Co., Inc., 939
      S.W.2d 31, 33 (Mo.App. E.D.1997). The relationship of servant and master
      begins only when the person charged as master has the right to direct the
      method by which the master's service is performed. Wilson, 845 S.W.2d at
      570. “Whether a party is liable under the doctrine of respondeat superior
      depends on the facts and circumstances in evidence in each particular case
      and no single test is conclusive of the issue of the party's interest in the
      activity and his right of control.” Id. at 570–71, citing Sharp v. W. & W.
      Trucking Co., 421 S.W.2d 213, 220 (Mo. banc 1967).

Meier v. Schrock, 405 S.W.3d 31, 37–38 (Mo. Ct. App. 2013).

      Count V fails to set out the necessary elements to state a claim for vicarious

liability. Merely stating Aleemuddin is vicariously liable is not enough under

Twombly and Iqbal. There are no allegations of any master/servant relationship

between Arouba and Aleemuddin nor that Aleemuddin had any type of control or
                                          5
direction over the actions of Arouba on the day of the incident.

                                      Conclusion

      Defendant Aleemuddin Siddiqui’s motion to dismiss is well taken. Count V

fails to state a claim for relief and will also be dismissed.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Aleemuddin Siddiqui’s

Motion to Dismiss Count V [Doc. No. 9] is GRANTED.

      Dated this 20th day of August, 2019.




                                         ___________________________________
                                            HENRY EDWARD AUTREY
                                         UNITED STATES DISTRICT JUDGE




                                            6
